DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II drawn to Claims 14-30 in the reply filed on 6 May 2021 is acknowledged.
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.

The abstract of the disclosure is objected to because: The abstract is less than fifty (50) words.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 26 and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 26 recites the limitation "the pressure sensor" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Applicant previously establishes ”at least one pressure sensor”, “an absolute pressure sensor”, and “a second sensor”. It is unclear which of these sensors is indicated by “the pressure sensor”. 
Claim 28 is rejected as dependent from cancelled Claim 1 and as such it is unclear what the entirety of the claimed subject matter is. For the purposes of examination this is being considered a typographical error and Claim 28 is treated as dependent from Claim 14. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 14, 17, 20-22, and 28 is/are rejected under 35 U.S.C. 102 (a)(1)/(a)(2)  as being anticipated by Burnett (US 9,593,861).
With regards to Claim 14 Burnett teaches:
A method of monitoring and reporting the condition of an air filter( part 106A See Col. 8 lines 17-25) installed in a powered air-handling system (part 101 Col. 3 lines 30-40 and Col. 2 lines 35-50) comprising wirelessly receiving pressure information representative of at least a downstream pressure of the powered air-handling system, the information originating from at least one pressure sensor ( part 301 see Col. 8 lines 2-16) receiving information regarding the filtration characteristics of an air filter media of the air filter from a source, part 302, that is locally-resident on the air filter ( See Col. 8 lines 5-15) and generating an indication of a condition of the air filter as a function of the pressure information in combination with the information regarding the filtration characteristics of the air filter media (see Col. 8 line 50 to Col. 9 line 10). 
With regards to Claim 17, 20-22, and 28 Burnett further teaches:
The at least one pressure sensor is resident in the powered air handling system. (See Burnett Parts 290 and 301, Fig. 1 and 3 and Col. 8 lines 17-37)
The source of the information that is received regarding the filtration characteristics is an RFID tag that is mounted on the air filter. (See Burnett part 301 Col. 5 lines 3-9 and Col. 8 lines 5-16)
The information regarding the filtration characteristics of the air filter media is read from the RFID tag by an RFID reader( See Col. 8 lines 5-30) and is then wirelessly transmitted to a cloud platform ( See Col. 5 lines 3-10 and 37-55) that uses the pressure information in combination with the information regarding the filtration characteristics of the air filter media to generate an indication of the condition of the air filter and then send a notification of the remaining filter life to the mobile device ( See Col. 6 lines 28-36, Col. 7 lines 5-17, and Col. 8 line 50 to Col. 9 line 10).
The indication of the condition of the air filter comprises an indication of the remaining filter lifetime of the air filter, and the indication is presented on a display of a mobile device. (See Burnett Col. 8 lines 50-60, Col. 9 lines 1-10, and Col. 10 lines 33-45 and Fig. 5 part 505)
The powered air handling system is a centralized HVAC system of a building. (See Burnett Col. 3 lines 30-45)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 15-16, and 24-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burnett (US 9,593,861) as applied above in the rejection of Claim 14 in view of Ragland et al. (US 8,613,792).
With regards to Claims 15 and 16:
Burnett teaches:
A pressure sensor located on the filter media, part 301. 
Burnett does not explicitly teach:
The pressure information comprises data obtained while air is moving through the air filter and data obtained while air is not moving through the air filter.
A first pressure sensor located downstream of the air filter and a second pressure sensor located upstream of the air filter. 
Ragland teaches:
An air filter monitor, part 34, configured to use a first upstream pressure sensor, part 38a, and a second downstream pressure sensor, part 38b, to measure a differential pressure across an air filter. (See Ragland Col. 5 lines 18-37) The pressure is measured when the fan or blower is off and again when it is on in order to calibrate a sensor offset differential pressure value. (See Ragland Col. 21 line 20 to Col. 22 line 10)
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the sensors of Burnett to further include both an upstream and downstream pressure sensor as taught by Ragland in order to measure a differential pressure across the filter and to measure both when the blower or fan is on as well as when it is off to calibrate the sensors as taught by Ragland in order to better determine when a filter needs replacing See Ragland Col. 22 line 55 to Col. 23 line 10. 
With regards to Claims 24-27:
Burnett teaches:
A pressure sensor located on the filter media, part 301. 
The sensor may be located at the downstream side of the filter media (See Burnett Claim 14).
Measuring pressure while air is moved through the filter media. ( part 301 see Col. 8 lines 2-16 and Col. 8 line 50 to Col. 9 line 10)
The sensor is configured to sense operation of a man to move air through the filter material. (See Burnett Col. 5 lines 18-37)
Burnett does not explicitly teach:
The sensor is an absolute pressure sensor.
The circuitry is adapted to determine a pressure difference across the filter media as a function of the data from the absolute pressure sensor
A second sensor to provide second data, wherein the circuitry is further adapted to combine the second data with the data from the pressure sensor to determine the pressure difference. 
Ragland teaches:
An air filter monitor, part 34, configured to use a first upstream pressure sensor, part 38a, and a second downstream pressure sensor, part 38b, to measure a differential pressure across an air filter. (See Ragland Col. 5 lines 18-37) Further utilizing an absolute pressure sensor to determine if a new calibration is required. (See Ragland Col. 21 line 65 to Col. 22 line 10)
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the sensors of Burnett to further include both an upstream and downstream pressure sensor and a downstream absolute pressure sensor as taught by Ragland in order to measure a differential pressure across the filter to calibrate the sensors as taught by Ragland in order to better determine when a filter needs replacing See Ragland Col. 22 line 55 to Col. 23 line 10. 
Claim 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burnett (US 9,593,861) as applied above in the rejection of Claim 14 in view of Gustafson et al. (US 2005/0150304).
With regards to Claims 18 and 19:
Burnett teaches:
The circuitry is located within the housing with the pressure sensor and wirelessly transmits the sensor readings. (See Burnett Col. 5 lines 23-35 and Col. 8 lines 1-25)
The system has memory. (See Burnett Col. 6 lines 18-30)
The digital sensor readings are forwarded to a cloud platform that uses the digital pressure information in combination with the information regarding the filtration characteristics of the air filter media to generate an indication of the condition of the air filter. (See Burnett Col. 5 lines 1-10, 30-55 and Col. 8 line 50 to Col. 9 line 10)
Burnett does not explicitly teach:
The pressure sensor converts pressure data from analog form to digital form.
Gustafson teaches:
A differential pressure sensor which converts a sensor voltage to a digital signal by a microcontroller and then outputs that digital signal. (See Gustafson Paragraph 150 and 151)
It would have been obvious to one of ordinary skill in the art at the time of filing to modify a pressure sensor of Burnett to utilize a pressure sensor that would to be capable of converting an analog signal to a digital signal as taught by Gustafson Paragraph 150.
Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burnett (US 9,593,861) as applied above in the rejection of Claim 14 in view of Gustafson et al. (US 2005/0150304) and Ragland et al. (US 8,613,792).
With regards to Claim 23:
Burnett teaches:
The system has memory. (See Burnett Col. 6 lines 18-30)
Digital sensor readings which are stored in memory and then transmitted. (See Burnett Col. 5 lines 1-10, 30-55 and Col. 8 line 50 to Col. 9 line 10)
Burnett does not explicitly teach:
The pressure sensor converts pressure data from analog form to digital form.
Gustafson teaches:
A differential pressure sensor which converts a sensor voltage to a digital signal by a microcontroller and then outputs that digital signal. (See Gustafson Paragraph 150 and 151)
It would have been obvious to one of ordinary skill in the art at the time of filing to modify a pressure sensor of Burnett to utilize a pressure sensor that would to be capable of converting an analog signal to a digital signal as taught by Gustafson Paragraph 150.
Burnett in view of Gustafson does not teach:
A sampling time of the pressure sensors. 
Ragland teaches:
The pressure differential is sampled every six hours. (See Ragland Col. 23 lines 40-55)
Storing differential pressure data to compare trends. (See Ragland Col. 24 lines 9-35)
It would have been obvious to one of ordinary skill in the art to modify the filtration pressure differential sampling timing to intermittently sample every six hours as taught by Ragland Col. 23 lines 40-55 to monitor the filter’s condition or a range of times as appropriate in order to balance filtration efficiency, preventing the filter from running when too occluded, with data efficiency, sampling too frequently causing data storage and processing demands beyond what is necessary. 
Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burnett (US 9,593,861) as applied above in the rejection of Claim 14 in view of Silver (US 2018/0221597).
With regards to Claim 29:
Burnett teaches:
The air filter comprises data stored in an RFID chip. (See Burnett Col. 5 lines 3-9 and Col. 8 lines 5-16)
Burnett does not explicitly teach:
The filtration characteristics are stored in a bar code or QR code that is mounted on the air filter. 
Silver teaches:
A filter with a data carrying element comprising an RFID transponder, a bar code, or an NFC chip. (See Silver Paragraph 14 and 42)
It would have been obvious to one of ordinary skill in the art at the time of filing that a bar code and a RFID transponder are equivalent data carrying elements as taught by Silver and that replacing one known element with another known element would perform the same function. (See Silver Paragraph 42)
Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burnett (US 9,593,861) in view of Silver (US 2018/0221597)as applied above in the rejection of Claim 29 further in view of Britt (US 2017/0171607).
With regards to Claim 30:
Burnett teaches:
A method of monitoring and reporting the condition of an air filter( part 106A See Col. 8 lines 17-25) installed in a powered air-handling system (part 101 Col. 3 lines 30-40 and Col. 2 lines 35-50) comprising wirelessly receiving pressure information representative of at least a downstream pressure of the powered air-handling system, the information originating from at least one pressure sensor ( part 301 see Col. 8 lines 2-16) receiving information regarding the filtration characteristics of an air filter media of the air filter from a source, part 302, that is locally-resident on the air filter ( See Col. 8 lines 5-15) and generating an indication of a condition of the air filter as a function of the pressure information in combination with the information regarding the filtration characteristics of the air filter media (see Col. 8 line 50 to Col. 9 line 10). 
Claim interpretation:
The information on the air filter media, in the form of a bar code in view of Silver as detailed above, is read by a device located within the HVAC unit, and then wirelessly transmitted to a cloud platform or other computer that uses the pressure information in combination with the information regarding the filtration characteristics of the air filter media to generate an indication of the condition of the air filter and send a notification of the remaining filter life to a mobile device. 
Burnett in view of Silver does not teach:
The information is read by a mobile device and transmitted by the mobile device to the controlling computer or cloud device.
Britt teaches:
A user’s mobile device my snap a picture of a barcode or QR code associated with a device, and then transmit that identifying information to a cloud service which is used to control the device. (See Britt Paragraph 271)
It would have been obvious to one of ordinary skill in the art at the time of filing that a user using a mobile device to capture and wirelessly transmit the information located on the filter to a computer or cloud service would be a known equivalent to the HVAC system scanning and identifying that same information and wirelessly transmitting it to a cloud service or controlling computer as both are known methods of achieving the same result of the controlling computer/cloud service having the required information.
Other Applicable Prior Art
All other art cited not detailed above in a rejection is considered relevant to at least some portion or feature of the current application and is cited for possible future use for reference. Applicant may find it useful to be familiar with all cited art for possible future rejections or discussion.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIT E ANBACHT whose telephone number is (571)272-9876.  The examiner can normally be reached on M-F 10 am - 7 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on (571) 270-3240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-9876.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BEA/Examiner, Art Unit 1776                   

/Bobby Ramdhanie/Supervisory Patent Examiner, Art Unit 1779